Order of the Supreme Court, New York County (David Saxe, J.), entered on or about November 19, 1991, which supplemented a prior order of the same court entered on October 30, 1991, is unanimously modified, on the law, the facts and in the exercise of discretion, to delete that portion of the order which enjoins the New York State Insurance Department from taking any actions that interfere with American Transit Insurance Company’s normal transaction of business, and is otherwise affirmed, without costs.
Order of the same court, entered on November 20, 1991, which directed the New York State Insurance Department to apply to the court for further instructions and directions before taking further regulatory action pertaining to American Transit Insurance Company, is unanimously affirmed, without costs.
That part of the IAS court’s order dated November 19, 1991, which broadly enjoined the Insurance Department from taking any actions that would interfere with plaintiff-respondent company’s normal transaction of business went beyond what was required to implement the court’s decision on the matter and should be deleted from the order since it emanates the potential for being misconstrued that could lead to unnecessary further court proceedings.
We have examined the parties’ remaining contentions and find that they are without merit. Concur — Carro, J. P., Milonas, Ellerin and Ross, JJ.